DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8, 10-13, 15, 17, 19-23, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 3, 12, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 12, and 21 recites the limitation "the second inventory container" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 3 should depend from claim 2, claim 12 should depend from claim 11, and claim 21 should depend from claim 20.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 17, 19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise et al (US PG. Pub. 2017/0336780) in view of Pandya et al (US PG. Pub. 2018/0158016).  Relative to claims 1 and 8, Wise discloses: 
(claim 1) a warehousing management system (“order fulfillment system”)(Para. 0004)(Fig. 1A), comprising: a control server (“server”)(Para. 0049), at least one inventory container (see, box, bin, Ref. 610, that holds an “order item”)(Fig. 6A-6B), at least one access device (see mobile robots which transfer items to and from locations, such as mobile actor robot, 410)(Fig. 6A-6B), at least one workstation (for instance, “packing station”)(Para. 0082) and at least one carrying device (for instance, another mobile robot, such as mobile order robot, 210)(Fig. 0078); the at least one access device (410) and the at least one carrying device (210) respectively communicate with the control server (“server”)(Para. 0051; 0059), the at least one inventory container (box, bin, Ref. 610)(Fig. 6A-6B) each contains a storage container (“order item”), the at least one inventory container (box, bin, 610);
the control server (“server”) is configured to, in response to a current task (pick order instruction to pick items belonging to a received order; Para. 0050), determine a first target inventory container (see location where order item is being stored in Ref. 
the first target access device (mobile robot, 410) is configured to, in response to the first access instruction (pick task), take out the target storage container (“order item”, 260) from the first target inventory container (box, bin, shelf, rack, etc..; Ref. 610) located in the inventory area (Para. 0114-0115), carry the target storage container (“order item”, 260) and move on a ground of the inventory area (area where inventory storage is located) to a target container or shelf (storage shelf or container located on another order robot, such as Ref. 230, 210, or other inventory storage)(Fig. 5A, 2A)(Para. 0079; 0082; 0086; 0115) located in the inventory area (place where inventory storage is located) to place the target storage container (“order item”; mobile robot, 410 is configured to place and retrieve items (Para. 0106; 0098).


(claim 10) a warehousing management method, comprising:
determining, by the control server (“server”)(Para. 0049), according to a current task (Para. 0051), a first target inventory container (610)(Para. 0114) in which a target storage container (“order item”) requested by the current task is located, a first target access device (task robot such as mobile robot, Ref. 410)(Fig. 6A-6B)(Para. 0051; 0114) configured to take out the target storage container (“order item”) from the first target inventory container (box, bin 610)(Para. 0115), and a target workstation (“packing station”)(Para. 0082) configured to operate the target storage container (“order item”), and sending a first access instruction to the first target access device (410)(Para. 0051; 0114); 
taking out, by the first target access device (610), according to the first access instruction, the target storage container (“order item”) from the first target inventory container (box, bin, Ref. 610) located in an inventory area (Para. 0114-0115).

Relative to claims 19 and 25, Wise discloses: 
(claim 19) a warehousing management method, comprising:
determining, by the control server (server), according to a current task (Para. 0051), a first target inventory container (box, bin of inventory storage, Ref. 610) in which a target storage container (requested “order item”) requested by the current task is located (inherently included in determining the destination for the task robot, Para. 0053), a first target access device (task robot such as mobile robot, 410)(Fig. 6A-6B) configured to take out the target storage container (“order item”) from the first target 
(claim 25) a control server (“server”)(Para. 0050), comprising:
at least one processor; and a memory (Para. 0046), which is configured to store at least one program; when executed by the at least one processor (Para. 0046), the at least one program causes the at least one processor to implement the method above.
Wise does not expressly disclose: at least one temporary container; the at least one temporary container are located in an inventory area; a target temporary container of the at least one temporary container which is configured to temporarily hold the target storage container; and when the target temporary container satisfies a preset condition, determine a first target carrying device of the at least one target carrying device which is configured to carry the target temporary container to the target workstation; 
sending a first carrying instruction to the first target carrying device; 
the first target access device is configured to, in response to the first access instruction carry the target storage container and move on a ground of the inventory area to the target temporary container located in the inventory area to place the target storage container in the target temporary container; and

the at least one temporary container and the at least one inventory container are arranged in one of following manners:
one temporary container corresponds to at least one inventory container group; or a plurality of temporary containers corresponds to one inventory container group.
and when the target temporary container satisfies a preset condition, determining a first target carrying device configured to carry the target temporary container to the target workstation, and sending a first carrying instruction to the first target carrying device;
carrying, by the first target carrying device, according to the first carrying instruction, the target temporary container located in the inventory area to the target workstation for operation; 
and sending, by the control server, a first carrying instruction to the first target carrying device; the first carrying instruction is used for instructing the first target carrying device to carry the target temporary container to the target workstation for operation.
Pandya teaches: at least one temporary container (“retrieval cart” where picked items are placed)(Para. 0036); the at least one temporary container (“retrieval cart”) are located in an inventory area (Para. 0036, where the retrieval carts are located in a warehouse is an inventory area); a target temporary container (“correct” or specific “retrieval cart”) of the at least one temporary container which is configured to 
sending a first carrying instruction to the first target carrying device (robotic agent)(Para. 0037); 
the first target access device (retrieval robotic agent) is configured to, in response to the first access instruction carry the target storage container (“item”) and move on a ground of the inventory area to the target temporary container (“retrieval cart”) located in the inventory area to place the target storage container (“item”) in the target temporary container (“retrieval cart”)(Para. 0036); and
the first target carrying device (robotic agent) is configured to, in response to the first carrying instruction, carry the target temporary container (“retrieval cart”) located in the inventory area to the target workstation (“order fulfillment station”) for operation (Para. 0037); 
the at least one temporary container (“retrieval cart”) and the at least one inventory container are arranged in one of following manners:
one temporary container (“retrieval cart”) corresponds to at least one inventory container group; or a plurality of temporary containers (“retrieval cart”) corresponds to one inventory container group (Para. 0036);

carrying, by the first target carrying device (robotic agent), according to the first carrying instruction, the target temporary container (retrieval cart) located in the inventory area to the target workstation (“order fulfillment station”) for operation (Para. 0037); 
and sending, by the control server (included in WMS, 105)(Fig. 1)(Para. 0033), a first carrying instruction to the first target carrying device (robotic agent)(Para. 0037); the first carrying instruction is used for instructing the first target carrying device (robotic agent) to carry the target temporary container (retrieval cart) to the target workstation (“order fulfillment station”) for operation (Para. 0037).
Pandya teaches: providing at least one temporary container located in an inventory area configured to temporarily hold the target storage container; and when the target temporary container satisfies a preset condition, determining a first target carrying device to carry the target temporary container to the target workstation described above, for the purpose of providing a workflow management system for optimizing performance of different workflows occurring within a warehouse or distribution center that minimizes execution time, and reduces resource usage and costs (Para. 0020).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wise with the at least one temporary container and .

	
Claims 2-3, 11-12, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Pandya as applied to claims 1, 10, and 19 above, and further in view of Durham et al (US Patent No. 10,029,851). Relative to claims 2-3, 11-12, and 20-21, Wise in view of Pandya discloses all claim limitations mentioned above, but does not expressly disclose: 
(claim 2) the control server is further configured to, in response to a current task complete instruction, select:
a second target carrying device configured to carry the target temporary container,
a second target access device configured to take out the target storage container from the target temporary container, and
a second target inventory container configured to store the target storage container, and the control server is further configured to:
send a second carrying instruction to the second target carrying device to carry the target temporary container from the target workstation to the inventory area, and
send a second access instruction to the second target access device to take out the target storage container from the target temporary container, to carry the target 
(claims 3, 12, 21) the first target inventory container and the second target inventory container are same or different.
(claim 11) selecting, by the control server, according to a current task complete instruction, a second target carrying device configured to carry the target temporary container, a second target access device configured to take out the target storage container from the target temporary container and a second target inventory container configured to store the target storage container;
sending, by the control server, a second carrying instruction to the second target carrying device to carry the target temporary container from the target workstation to the inventory area: and
sending, by the control server, a second access instruction to the second target access device to take out the target storage container from the target temporary container, to carry the target storage container and to move to the second target inventory container to place the target storage container in the second target inventory container; and
the first target carrying device and the second target carrying device are same devices or different devices.
(claim 20) selecting, by the control server, in response to a current task complete instruction, a second target carrying device configured to carry the target temporary container, a second target access device configured to take out the target storage container from the target temporary container and a second target inventory container 
the second carrying instruction is used for instructing the second target carrying device to carry the target temporary container from the target workstation to the inventory area; the second access instruction is used for instructing the second target access device to take out the target storage container from the target temporary container, carry the target storage container and move to the second target temporary container to place store the target storage container in the second target inventory container; and
the first target carrying device and the second target carrying device are same devices or different devices. 
Durham teaches: 
(claim 2) the control server (15)(Fig. 1) is further configured to: 
select a second target carrying device (20) configured to carry the target temporary container (1038)(management system, 15, assigns and instructs particular mdu’s, 20, to perform tasks, Col. 7, lines 64-67; Col. 8, lines 1-4; Col. 23, lines 7-15), 
a second target access device (1072)(Fig. 10) configured to take out the target storage container (40, 60) from the target temporary container (1038), and
a second target inventory container (1030)(Fig. 1) configured to store the target storage container (items, 40, 60, are removed from transfer racks, 1038, and placed in storage racks, 1030; Col. 23, lines 7-13); and the control server (15) is further configured to:

send a second access instruction to the second target access device (1072) to take out the target storage container (40, 60) from the target temporary container (1038), to carry the target storage container (40, 60) and to move to the second target inventory container (1030) to place the target storage container (40, 60) in the second target inventory container (1030)(Col. 23, lines 7-13, robotic arm, 1072, also transfers items from rack, 1038, to inventory racks, 1030)(Fig. 10, see 2nd level);
(claim 2) the first target carrying device (20), and the second target carrying device (20) are same devices or different devices (Col. 7, lines 22-35);
(claims 3, 12, and 21) the first target inventory container (40, 60) and the second target inventory container (40, 60) are same or different (Col. 17, lines 14-20; Col. 23, lines 8-15);
(claim 11) selecting, by the control server (15), a second target carrying device (20) configured to carry the target temporary container (1038), a second target access  device (1072) configured to take out the target storage container (40, 60) from the target temporary container (1038) and a second target inventory container (1030) configured to store the target storage container (40, 60);

sending, by the control server (15), a second access instruction to the second target access device (1072) to take out the target storage container (40, 60) from the target temporary container (1038), to carry the target storage container (40, 60) and to move to the second target inventory container (1030) to place the target storage container (40, 60) in the second target inventory container (1030)(management system,15, selects components, including access devices, 1072, carrying devices, 20, holders, 1030, 1038; Col. 7, lines 22-35);
(claim 20) selecting, by the control server (15), a second target carrying device (20) configured to carry the target temporary container (1038), a second target access (1072) device configured to take out the target storage container (40, 60) from the target temporary container (1038) and a second target inventory container (1030) configured to store the target storage container (40, 60)(Col. 7, lines 64-67; Col. 8, lines 1-4; Col. 23, lines 7-15, and sending, by the control server (15), a second carrying instruction to the second target carrying device (20), and sending, by the control server (15), a second access instruction to the second target access device (1072);
the second carrying instruction is used for instructing the second target carrying device (20) to carry the target temporary container (1038) from the target workstation (processing floor, 1052, or consolidation area, 1070)(Fig. 10) to the inventory area (area where racks, 1030, are located); the second access instruction is used for instructing 
the first target carrying device (20) and the second target carrying device (20) are same devices or different devices (Fig. 10).
Durham teaches instructing the second target access device, second target carrying device, and taking out a target storage container from the temporary container, and placing the target storage container into the second target inventory container as described above, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can perform a large number of diverse, inventory-related tasks that efficiently uses system resources and space, minimizes manpower, and reduces backlogs and long response times (Col. 1, lines 5-25)
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wise in view of Pandya, with instructing the second target access device, second target carrying device, and taking out a target storage container from the temporary container to place into a second inventory container, as taught in Durham, for the purpose of providing a modern inventory system such as in a mail-order warehouse, that can perform a large number of diverse, inventory-related tasks that efficiently uses system resources and space, minimizes manpower, and reduces backlogs and long response times.


Durham suggests: the control server (15) determines the second target carrying device (20) to carry the target temporary container (1038), in response to a current task complete instruction, as an obvious matter of design choice based on the needs of the system.  This step is simply automating a manual activity.
The management system, 15, knows the current state of components in the system (10), including which assigned tasks are completed (Col. 9, lines 10-16).  Management system, 15, uses this status information to generate additional task assignments for components to perform other inventory related tasks by in an optimal manner based on available system resources (Col. 9, lines 10-18).  Management system (15) selects and instructs carrying devices (20) to move transfer racks (1038) from the workstation (1070) to an inventory area to fulfill tasks (Col. 22, lines 6-10; Col. 23, lines 62-67).
Durham can be easily adapted to select and instruct a particular carrying device (mdu, 20), to move the target temporary container (1038) from the workstation (1070) to the inventory area in response to current task complete instruction, based on the state of the components and carrying devices, 20, awareness of other tasks, predetermined schedules, and various system resources to encourage efficient processing and removing of inventory items (Col. 4, lines 30-35).  For instance, after an indication that processed items (40, 60) have been placed into temporary containers or racks, 1038, the filled target temporary containers (1038) may be transported to other areas as 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Durham so that the control server determines the second target carrying device to carry the target temporary container, in response to a current task complete instruction, as an obvious matter of design choice based on the current state of components in the system, awareness of other tasks, and other needs of the system to promote overall efficiency. 

Claims 4-5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Pandya as applied to claim 1, 10, and 19 above, and further in view of Brazeau (US Patent No. 9,111,251).  Relative to claims 4-5, 13, and 15, Wise in view of Pandya discloses all claim limitations mentioned above, but does not expressly disclose: 
(claim 4) the first target carrying device is configured to, in response to the first carrying instruction, carry the target temporary container to a waiting area of the target workstation for queuing;
the control server is further configured to, in response to an operation instruction, determine select a third target carrying device configured to carry the target temporary 
(claim 5) the third target carrying device has a same action area with the first target carrying device; or
the action area of the third target carrying device is located within an area in which the target workstation is located; 
(claim 13) wherein carrying, by the first target carrying device, according to the first carrying instruction, the target temporary container to the target workstation for operation comprises:
carrying, by the first target carrying device, according to the first carrying instruction, the target temporary container to a waiting area of the target workstation for queuing; the method further comprises:
selecting, by the control server, according to an operation instruction, a third target carrying device configured to carry the target temporary container, and sending a third carrying instruction to the third target carrying device to carry the idle temporary container to an original location of the target temporary container to hold a subsequent taken-out storage container;
the third target carrying device has a same action area with the first target carrying device; or the action area of the third target carrying device is located within an area in which the target workstation is located;
(claim 15) further comprising: selecting, by the control server, a fourth target carrying device configured to carry an idle temporary container; and

Brazeau teaches: 
(claim 4) the first target carrying device (any of Ref. 112)(Fig. 1) is configured to, in response to the first carrying instruction, carry the target temporary container  (114)(Fig. 1) to a waiting area (staging location, 124)(Fig. 1) of the target workstation (104)(Fig. 1) for queuing (Col. 7, lines 5-20);
the control server (110)(Fig. 1) is further configured to, in response to an operation instruction, determine select a third target carrying device (112) configured to carry the target temporary container (114)(Col. 9, lines 30-40), and send a third carrying instruction to the third target carrying device (112) to carry the target temporary container (114) from the waiting area (124) of the target workstation (104) to a working area (122)(Fig. 1) of the target workstation (104) for operation (Col. 7, lines 23-38); 
(claim 5) the third target carrying device (any Ref. 112) has a same action area with the first target carrying device (first Ref. 112)(Fig. 1)(Col. 5, lines 53-56); or
the action area of the third target carrying device (112) is located within an area in which the target workstation (104) is located (Fig. 1)(Col. 7, lines 23-35); 
(claim 13) carrying, by the first target carrying device (112), according to the first carrying instruction, the target temporary container (114) to the target workstation (104) for operation comprises:

selecting, by the control server (110), according to an operation instruction, a third target carrying device (112) configured to carry the target temporary container (114), and sending a third carrying instruction to the third target carrying device (another Ref. 112) to carry the idle temporary container (see any idle, 114) to an original location of the target temporary container (first Ref. 114) to hold a subsequent taken-out storage container (holders, 114, may be moved around within a station, Col. 8, lines 53-60);
the third target carrying device (112) has a same action area with the first target carrying device (first Ref. 112) )(Col. 5, lines 53-56); or the action area of the third target carrying device (112) is located within an area in which the target workstation (104) is located (Fig. 1)(Col. 7, lines 23-35);
(claim 15) selecting, by the control server (110), a fourth target carrying device (any Ref. 112) configured to carry an idle temporary container (any idle holder, 114); and
after the first target carrying device (another Ref. 112) carries the target temporary container (first Ref. 114, moved to the pick station, 104), sending, by the control server (110), a fourth carrying instruction to the fourth target carrying device (112) to carry the idle temporary container (idle, 114) to an original location of the target temporary container (114) to hold a subsequent taken-out storage container (mdu’s are capable of shuffling holders, 114, including holders that are not presently being used, or 
Brazeau teaches: the first target carrying device is configured to carry the target temporary container to a waiting area of the target workstation for queuing;
the control server is further configured to, select a third target carrying device to carry the target temporary container from the waiting area of the target workstation to a working area of the target workstation described above, for the purpose of providing a modern inventory system, such as in a warehouse, that can process vast quantities of diverse, inventory tasks that more efficiently utilizes system resources, space, and manpower, and that reduces damage (Col. 1, lines 5-15).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Wise in view of Panda so that the first target carrying device is configured to carry the target temporary container to a waiting area of the target workstation for queuing; and selecting a third target carrying device to move a target temporary container to a working area of a workstation, as taught in Brazeau, for the purpose of providing a modern inventory system, such as in a warehouse, that can process vast quantities of diverse, inventory tasks that more efficiently utilizes system resources, space, and manpower, and that reduces damage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655